DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 27-35  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, 2, 1, 2, 11, 2 and 2 of U.S. Patent No. 9934570 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to comparing distance of anatomical feature distance between current and previously measured from imaging device, the current application further specifies the imaging device being external image device, the US Patent does not explicitly recite that the imaging device is internal imaging device, therefore, considered as external imaging device and therefore, it is obvious to modify the claims of current application with cited US Patent in order to accurately measure anatomical feature movement during treatment periods. 


Current Application 
U.S. Patent No. 9934570 B2
Claim 27. A method for detecting a moving anatomic feature during a treatment sequence having a plurality of treatment periods, the method comprising: activating an external image-acquisition device to measure a shortest distance between the anatomic feature and at least a portion of the external image-acquisition device  during the treatment sequence; comparing the measured shortest distance in a current treatment period to the measured shortest distance in a previous treatment period to determine a deviation therefrom; and determining movement of the anatomic feature based on the deviation.
1. A method for verifying a quality of registration of first and second images of an internal anatomic target obtained using a first imaging system and a second imaging system having a first coordinate system and a second coordinate system, respectively, the method comprising: (a) acquiring the first image of the anatomic target using the first imaging system and acquiring a location of at least a portion of a third imaging system in the first coordinate system; (b) measuring a distance between the third imaging system and the anatomic target using the third imaging system; (c) acquiring the second image of the anatomic target using the second imaging system; and (d) based on (i) a location of the anatomic target in the first image, (ii) the location of the at least a 

Claim 2
Claim 29
Claim 11
Claim 30
Claim 2
Claim 31
Claim 1
Claim 32
Claim 2
Claim 33
Claim 11
Claim 34
Claim 2
Claim 35
Claim 2



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US Pub No. 20150282890 A1) in view of Ren et al. (US Pub No. 20120033868 Al). 

Regarding Claim 1, 
Cohen discloses A method for detecting activating an external image-acquisition device to measure a shortest distance between the anatomic feature and at least a portion of the external image-acquisition device during the treatment sequence; (Cohen [1047- 1054], discloses an ROI is determined automatically or indicated by the user; g. Once a tool has entered the ROI, its radiopaque segment(s)/markers(s) are automatically identified by the system. For some applications, the user clicks on the tool or in the vicinity of the tool, at which point automatic identification of the segment(s)/marker(s) commences. For some applications, in response to determining the position of the radiopaque segment(s)/markers(s), the shape of the road map is adjusted; h. The fluoroscopic image stream and/or the road map is automatically zoomed into the ROI; i. Image tracking commences automatically on the radiopaque tool segment(s)/markers(s). A tracked image stream is generated and displayed. Motion of the tool over the course of the heart's motion cycle, relative to the vessel and, specifically, relative to a designated lesion, is observed and (optionally) highlighted by graphical means; For some applications, image tracking, and/or image enhancement, before, during, and/or after the deployment of the tool is performed with respect to the lesion; the locations of anatomical features (ROI) are marked using radiopaque (radiation imaging tool) and 
Cohen does not explicitly disclose comparing the measured shortest distance in a current treatment period to the measured shortest distance in a previous treatment period to determine a deviation therefrom; and determining movement of the anatomic feature based on the deviation.

Ren discloses comparing the measured shortest distance in a current treatment period to the measured shortest distance in a previous treatment period to determine a deviation therefrom; and determining movement of the anatomic feature based on the deviation. (Ren, Fig.7, [0036], discloses a system, apparatus, method and computer program have been described for detecting and quantifying motion of an object or a component of the motion of the object by evaluating displacement of a feature within a series of images acquired over a time period. The feature may be, without limitation, a skin line, internal edge line, internal object such as calcification, lesion, mass or other object, or an external marker. Any one of a variety of imaging modalities may be used, and the quantified motion may be displayed in any variety of manners, including but not limited to on the acquisition device, on technologist workstation, and in a dicom header. The quantified motion may be used to generate a motion score, prompt re-acquisition of images, as an input to an image processing stage of a reconstruction algorithm, and as an input to a CAD processing system; anatomical features such as internal body object features are tracked between sessions in medical imaging and deviation of the tracked internal body object features from previous session and actual measured locations are compared with expected computed locations to determine deviation of the internal body object features and based on the deviation, motion of the body object is determined) 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify Cohen with Ren to detect motion of region of interest anatomical object using deviation of the region of interest anatomical object by comparing computed (processing images and analyzing the maps of various devices and features) and measured distances (actual distances) between the imaging system and the region of interest. One would be motivated to modify Cohen by teachings of Ren to identify deviation of tracked features to determine motion of region interest object in patient by comparing before and after distances with reference to the imaging device in order to accurately apply medical treatment procedure to the patient, (see Ren, paragraph [0036]). Therefore, it would have been obvious to combine Cohen and Ren to obtain the invention recited in Claim 27.

Regarding Claim 28, 
The combination of Cohen and Ren further discloses wherein the shortest distance between the anatomic feature and the at least a portion of the external image-acquisition device  is measured based on signals transmitted from and received by the external image- acquisition device. (Cohen, [0806], discloses the distances between the distance indicators are known. For example, the distances between the indicators may be determined based upon some known anatomical feature, or based upon a known dimension of another element that is, or has been, present in the image stream. For multiple imaging system are used to determine distances between anatomical feature and imaging systems with capturing pluralities of images and signals are transmitted from external imaging devices such as MRI). Additionally, the rational and motivation to combine the references Cohen and Ren as applied in claim 27 apply to this claim. 

Regarding Claim 29, 
The combination of Cohen and Ren further discloses comparing the deviation to a predetermined threshold and determining movement of the anatomic feature based on the comparison.  (Ren, Fig.7, [0036], discloses a system, apparatus, method and computer program have been described for detecting and quantifying motion of an object or a component of the motion of the object by evaluating displacement of a feature within a series of images acquired over a time period. The feature may be, without limitation, a skin line, internal edge line, internal object such as calcification, lesion, mass or other object, or an external marker. Any one of a variety of imaging modalities may be used, and the quantified motion may be displayed in any variety of manners, including but not limited to on the acquisition device, on technologist workstation, and in a dicom header. The quantified motion may be used to generate a motion score, prompt re-acquisition of images, as an input to an image processing anatomical features such as internal body object features are tracked between sessions in medical imaging and deviation of the tracked internal body object features from previous session and actual measured locations are compared with expected computed locations to determine deviation of the internal body object features and based on the deviation, motion of the body object is determined). Additionally, the rational and motivation to combine the references Cohen and Ren as applied in claim 27 apply to this claim. 

Regarding Claim 30, 
The combination of Cohen and Ren further discloses wherein the external image-acquisition device comprises an ultrasound transducer system.  (Cohen, [0806], discloses  the distances between the distance indicators are known. For example, the distances between the indicators may be determined based upon some known anatomical feature, or based upon a known dimension of another element that is, or has been, present in the image stream. For example, the known dimension may be the distance between radiopaque (or otherwise visible) markers or segments of a tool. For some applications, the tool is a balloon, a marker wire, a stent, an end luminal measurement catheter (such as an FFR catheter), and/or an end luminal imaging catheter (such as an MRI, OCT, IVUS, NIRS, and/or an ultrasound catheter); multiple imaging system are used to determine distances between anatomical feature and imaging systems with capturing pluralities of images and signals are transmitted from external sensor devices including ultrasound). Additionally, the rational and motivation 

Regarding Claim 35, 
The combination of Cohen and Ren further discloses wherein the shortest distance between the anatomic feature and the at least a portion of the external image-acquisition device is measured acoustically.   (Cohen, [0806], discloses  the distances between the distance indicators are known. For example, the distances between the indicators may be determined based upon some known anatomical feature, or based upon a known dimension of another element that is, or has been, present in the image stream. For example, the known dimension may be the distance between radiopaque (or otherwise visible) markers or segments of a tool. For some applications, the tool is a balloon, a marker wire, a stent, an end luminal measurement catheter (such as an FFR catheter), and/or an end luminal imaging catheter (such as an MRI, OCT, IVUS, NIRS, and/or an ultrasound catheter); multiple imaging system are used to determine distances between anatomical feature and imaging systems with capturing pluralities of images and signals are transmitted from external sensor devices including ultrasound acoustic signal (sound)). Additionally, the rational and motivation to combine the references Cohen and Ren as applied in claim 27 apply to this claim.  Additionally, the rational and motivation to combine the references Cohen and Ren as applied in claim 27 apply to this claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Pinalben Patel/
Examiner, Art Unit 2665